      Case 3:20-cv-00655-JAH-LL Document 3 Filed 04/29/20 PageID.12 Page 1 of 2


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   IRVIN MUSGROVE,                                         Case No.: 20cv655-JAH (LL)
12                                          Plaintiff,
                                                             ORDER:
13   v.
                                                             (1) DISMISSING CIVIL ACTION
14   MARGERY PIERCE; KEYSA
                                                             WITHOUT PREJUDICE FOR
     MACHADO; OCEANSIDE HOUSING
15                                                           FAILING TO PAY FILING FEE
     AUTHORITY,
                                                             REQUIRED BY 28 U.S.C. § 1914(a)
16                                      Defendants.          AND/OR FAILING TO MOVE TO
17                                                           PROCEED IN FORMA PAUPERIS
                                                             PURSUANT TO 28 U.S.C. § 1915(a);
18
19                                                           (2) DISMISSING AS MOOT
                                                             PLAINTIFF’S MOTION TO
20
                                                             ELECTRONICALLY FILE (Doc. No.
21                                                           2)
22            Irvin Musgrove (“Plaintiff”), proceeding pro se, has filed a civil action. See Doc.
23   No. 1.
24   I.       Failure to Pay Filing Fee or Request IFP Status
25            All parties instituting any civil action, suit or proceeding in any district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27
28

                                                         1
                                                                                        20cv655-JAH (LL)
         Case 3:20-cv-00655-JAH-LL Document 3 Filed 04/29/20 PageID.13 Page 2 of 2


1    $400 1. See 28 U.S.C. § 1914(a). An action may proceed despite a party’s failure to pay this
2    filing fee only if the party is granted leave to proceed in forma pauperis (“IFP”) pursuant
3    to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
4    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
5            Plaintiff has not prepaid the $400 filing fee required to commence a civil action, nor
6    has he submitted a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a). Therefore, the
7    action cannot yet proceed. Id.
8    II.     Conclusion and Order
9            For the reasons set forth above, the Court hereby:
10           (1) DISMISSES this action sua sponte without prejudice for failing to pay the $400
11           filing fee or file a Motion to Proceed IFP pursuant to 28 U.S.C. §§ 1914(a) and
12           1915(a);
13           (2) GRANTS Plaintiff thirty (30) days leave from the date this Order is filed
14           to: (a) prepay the entire $400 civil filing fee in full; or (b) complete and file a Motion
15           to Proceed IFP. See 28 U.S.C. § 1915(a)(2); S.D. CAL. CIV. LR 3.2(b).
16           (3) DISMISSES as moot Plaintiff’s motion for leave to electronically file. See Doc.
17           No. 2.
18           IT IS SO ORDERED.
19
20   DATED: April 29, 2020
21
                                                          _________________________________
22                                                        JOHN A. HOUSTON
                                                          United States District Judge
23
24
25
     1
26     In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
     See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
27   (eff. Dec. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to
     proceed IFP. Id.
28

                                                         2
                                                                                               20cv655-JAH (LL)
